15-505-cr
    United States v. Milligan



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 19th day of January, two thousand sixteen.

    PRESENT:
                PETER W. HALL,
                SUSAN L. CARNEY,
                            Circuit Judges,
                BRIAN M. COGAN,
                            District Judge. *
    _____________________________________

    UNITED STATES OF AMERICA,

                                 Appellee,

                       v.                                                      No. 15-505-cr

    MAURICE L. MILLIGAN ,

                      Defendant-Appellant.
    _____________________________________

    For Appellee:                                       John H. Durham and Michael J. Gustafson,
                                                        for Deirdre M. Daly, United States Attorney
                                                        for the District of Connecticut, New Haven,
                                                        CT.

    For Defendant-Appellant:                            Robert J. Boyle, New York, NY.

    *
      The Honorable Brian M. Cogan, United States District Judge for the Eastern District of New York,
    sitting by designation.
                                                    1
       Appeal from a judgment of the United States District Court for the District of

Connecticut (Bryant, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Defendant-Appellant Maurice L. Milligan appeals his sentence of 90 months’

imprisonment for one count of possession of a firearm transported in interstate commerce by a

person previously convicted of a felony, 18 U.S.C. §§ 922(g), 924(a)(2). We assume the parties’

familiarity with the underlying facts and the procedural history of this case.

       On appeal Milligan challenges only the substantive reasonableness of his sentence. He

contends that the district court placed undue weight on his involvement in an April 22, 2013

dispute at a convenience store in New London, Connecticut, which culminated in gunfire and

resulted in Milligan being convicted of attempted assault in state court.

       We review a district court’s sentence for reasonableness “under a ‘deferential abuse-of-

discretion standard.’” United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc)

(quoting Gall v. United States, 552 U.S. 38, 41 (2007)). “This form of appellate scrutiny

encompasses two components: procedural review and substantive review.” Id.

       Substantive review examines the length of the sentence imposed.           United States v.

Bonilla, 618 F.3d 102, 108–09 (2d Cir. 2010). We will “set aside a district court’s substantive

determination only in exceptional cases where the trial court’s decision cannot be located within

the range of permissible decisions.” United States v. Lifshitz, 714 F.3d 146, 149 (2d Cir. 2013)

(per curiam) (quoting Cavera, 550 F.3d at 189).           A sentence falls outside the range of

permissible decisions when, “although procedurally correct, [affirming] would nonetheless

damage the administration of justice because the sentence imposed was shockingly high,



                                                 2
shockingly low, or otherwise unsupportable as a matter of law.” United States v. Rigas, 583 F.3d
108, 123 (2d Cir. 2009).

       “The particular weight to be afforded aggravating and mitigating factors ‘is a matter

firmly committed to the discretion of the sentencing judge,’ with appellate courts seeking to

ensure only that a factor ‘can bear the weight assigned it under the totality of circumstances in

the case.’” United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012) (internal citations

omitted). “In making that determination, we are mindful that ‘facts may frequently point in

different directions so that even experienced district judges may reasonably differ, not only in

their findings of fact, but in the relative weight they accord competing circumstances.’” Id.

(quoting United States v. Jones, 531 F.3d 163, 174 (2d Cir. 2008)).

       Milligan has failed to show that his sentence “cannot be located within the range of

permissible decisions.” Lifshitz, 714 F.3d at 149. Milligan contends that his involvement in the

April 22, 2013 incident at the convenience store cannot bear the weight assigned to it because the

district court relied almost exclusively on this uncharged incident and failed to consider

Milligan’s many positive achievements (e.g., work history, community involvement, and familial

support). Milligan’s involvement in the incident at the convenience store, however, was one of

many factors that the district court considered in imposing the sentence—a sentence that was at

the lower end of the uncontested Guidelines range.        Milligan has not established that the

“sentence imposed was shockingly high . . . or otherwise unsupportable as a matter of law.”

Rigas, 583 F.3d at 123.




                                                3
       We have considered all of Milligan’s arguments and conclude that they are without merit.

We therefore AFFIRM the judgment of the district court.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                              4